Exhibit 10.1

[TELEFLEX LETTERHEAD]

October 13, 2006

Mr. R. Ernest Waaser
[Address Deleted]
[Address Deleted]

Dear Ernest:

On behalf of Teleflex Incorporated, it is my pleasure to offer you the position
of President, Teleflex Medical, reporting directly to me. Given the significance
of this position within our organization, your offer and appointment is subject
to the approval of the Teleflex Board of Directors Compensation Committee at the
next meeting of the Committee scheduled for October 23, 2006. The position will
be based at our Teleflex Medical facilities in Research Triangle Park (RTP),
North Carolina. The salary for this position is $420,000.00 annually. Your
anticipated start date will be October 23, 2006 or a date to be mutually agreed
upon by you and Jeff Black.

In addition to your salary, you will be considered for participation in the
Performance Participation Plan with a target payout of 50% of base salary
earnings and maximum payout up to 100% based on pre-determined above plan levels
of business and personal performance. This Plan is designed to provide a cash
incentive award to eligible exempt employees who meet certain performance
criteria. Any potential award would be based on your personal performance and
the financial performance of the Corporation. You will be paid a one time
guaranteed bonus of $50,000.00 for the 2006 plan year only, payable in
March 2007. Any award earned and paid in subsequent years will be in accordance
with the Plan document.

Additionally, you will be eligible for participation in the Long Term Incentive
Plan (LTIP) and the Supplemental Executive Retirement Plan (SERP). Details of
these plans will be explained shortly after your start date.

You will also be eligible for a stock option grant to purchase 25,000 shares of
Teleflex Stock. Your Option grant is subject to the approval at a future meeting
of the Compensation Committee of the Teleflex Board of Directors after your date
of employment. The Option Price will be the fair market value, as defined by the
Plan, of the Company’s Common Stock on the date the Option is granted. Your
Stock Options will have a three year vesting period with the first one-third
becoming exercisable one year from date of grant. You may also be eligible for
future grants based on your performance and the company’s financial performance.
In addition, you will also be granted a one time grant of 5,000 restricted
shares of Teleflex stock, of which 2500 shares will vest on the first
anniversary of the grant date and the remaining 2500 shares will vest on the
second anniversary of the grant date.

We are proud of the benefits offered to our employees and an overview of these
benefits will be provided to you. Your insurance coverage will be effective on
your start date. In addition to the standard life insurance benefit of 1.5 times
base salary(capped at $300,000.00) at no cost to you, we are pleased to offer
you, as a key executive, an additional $500,000.00 of group life insurance with
the premiums paid by the Company. The Long Term Disability and Short Term
Disability benefits are also provided by the company at no cost to you. You will
receive four weeks of paid vacation annually until such time as you are eligible
for more under the vacation policy. You will also receive a Change in Control
Agreement which covers your treatment in the case of a change in control in
ownership of the Company as defined in the agreement. You will also be offered a
benefit under the Senior Executive Officer Severance Agreement equal to
18 months of salary and covered benefits and containing a restrictive covenant
on competition and a release should a separation from service under the terms
and conditions of that agreement occur. We will review all of the benefit plans
and options with you in greater detail as part of your personal orientation
program.

As discussed, you are eligible for relocation assistance to assist your family’s
move in accordance with the Company’s relocation policy managed by GMAC
Relocations. You are eligible for Tier 1 relocation for Executives. Highlights
include a house hunting trip to your new job location, temporary living
expenses, marketing assistance selling your current residence, and financial
assistance with the purchase of a new residence. You may contact a Pre-Transfer
Consultant at GMAC Global Relocation Services; our relocation company at toll
free 866-365-4440 for more information. You must complete your move to RTP, NC
no later than twelve months from acceptance of this offer. Please be advised
that you will be expected to repay any relocation payments made to you or on
your behalf if you leave the Company before completion of one year of service
from the completion of your relocation.

This offer is contingent upon your satisfactory completion of a drug screen and
background check. Before beginning work at Teleflex Medical, you will be
required to sign an acknowledgement form stipulating compliance with the
Teleflex Code of Ethics Program as well as a copy of the Teleflex Invention and
Confidentiality Agreement covering patents, inventions, and the treatment of
confidential information. You also may not participate in any public company
Board of Directors without the express consent of Jeff Black.

Please sign and return one copy of this letter to me to confirm your acceptance
of this offer.

If you have any questions regarding our offer or any of the enclosed materials,
please do not hesitate to contact me at (610) 948-2828 or Clark Handy at
(610) 948-2865.

Welcome to Teleflex.

Sincerely,

/s/ Jeffrey P. Black
Jeffrey P. Black

JPB/jmk

     
cc:Clark Handy
John Sickler
 


 
   
Accepted:
  /s/ R. Ernest Waaser
 
   
Date:
  10/13/2006
 
   

